EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Deidre McAuley on July 29, 2021.
The application has been amended as follows: 
SPECIFICATION:
In paragraphs 1, 2, and 6, move the headings (text in all caps) to a new line above the respective paragraph.
CLAIM 1:
In line 13, replace “plurality of second fuses” with --second fuse--.
In line 13, replace “each” with --the--.
In lines 13-14, delete “corresponding to a section of the set of sections, and each second fuse”.
CLAIM 8:
Delete line 3.

Replace lines 17-21 with the following:
	--wherein the first, second, and third protection circuits each further comprise a second fuse, each second fuse being connected to sources of a corresponding set of power switching elements and configured to isolate the corresponding set of power switching elements from the load and the other sets of power switching elements when a short circuit to ground occurs.--.
CLAIM 12:
In lines 2 and 3, replace “a power switching element” with --one of the second fuses--.
In line 3, replace “from” with --when--.
CLAIM 13:
In line 2, replace “element is” with --elements are--.
CLAIM 14:
In line 3, replace “each” with --the--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Applicant’s arguments are persuasive.  Simper fails to teach the second fuse connected to the sources of a set of power switching elements as claimed.
Claims 1-4, and 7-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        7/28/21